Per Cubiam :
By the terms of the contract between F. G. Schotte and Charles T. Schotte, plaintiff, the former was to pay the consideration money thereof “ at any time within ten years from the first day of April, a. d. 1886.” The plaintiff claims that this means any time within ten years that he may require the money. The defendant is deceased, and this action was brought against his administrator. The latter contends that his decedent had ten years in which to pay the money. In this he is clearly right. A payment at any time within ten years, even upon the last day, would be a compliance with the contract. The language used is the equivalent of a promise to pay on or before ten years. The promisor may pay at any time; the promisee must wait the full time before he can sue. The plaintiff has made a foolish contract, and we cannot help him.
Judgment affirmed.